Exhibit 10.1

 

TRAVELCENTERS OF AMERICA LLC
2016 EQUITY COMPENSATION PLAN, AS AMENDED

 

1.                                      PURPOSE

 

The purpose of this TravelCenters of America LLC 2016 Equity Compensation Plan
(the “Plan”) is to encourage employees, officers, directors and other
individuals (whether or not employees) who render services to TravelCenters of
America LLC (the “Company”) or its affiliates to continue their efforts for and
association with the Company or its affiliates by providing opportunities for
them to participate in the ownership of the Company and in its future growth
through the granting of options to acquire the Company’s shares (“Options”),
grants of shares some of which may be subject to restrictions (“Restricted
Shares”) and other rights, (including Share Appreciation Rights (as defined in
Section 6)) to receive compensation in amounts determined by the value of the
Company’s shares (“Other Rights”). The term “Subsidiary” as used in the Plan
means a corporation or other business entity of which the Company owns, directly
or indirectly through an unbroken chain of ownership, fifty percent or more of
the total combined voting power of all classes of stock, in the case of a
corporation, or fifty percent or more of the total combined interests by value,
in the case of any other type of business entity.

 

2.                                      ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Compensation Committee of the Company’s
Board of Directors or such other committee of the Board of Directors as the
Board of Directors may designate (the “Independent Administrative Committee”)
except in instances where it is necessary or advisable (including to comply with
applicable law or regulation) to provide for administration by the Company’s
Board of Directors (the “Board”) itself. The Independent Administrative
Committee shall from time to time determine to whom awards shall be granted
under the Plan, whether Options granted shall be incentive share options
(“ISOs”) or nonqualified share options (“NSOs”), the terms of the Options
(including vesting provisions) and the number of Common Shares (as hereinafter
defined) that may be granted under Options, and the terms and number of
Restricted Shares or Other Rights. The Independent Administrative Committee
shall report to the Board the names of individuals to whom Options, Restricted
Shares or Other Rights are to be granted, the number of shares covered and the
terms and conditions of each grant. In instances where the Board is
administering the Plan, references in the Plan to the Independent Administrative
Committee shall be deemed to refer to the Board.

 

The Independent Administrative Committee shall have the authority to adopt,
amend and rescind such rules and regulations as, in its opinion, may be
advisable in the administration of the Plan, which shall include, without
limitation, the discretion to impose holding periods on Common Shares acquired
pursuant to awards granted hereunder. All questions of interpretation and
application of the Plan or such rules and regulations and of awards granted
hereunder shall be subject to the discretionary determination of the Independent
Administrative Committee, which shall be final and binding. The Plan shall be
administered in such a manner as to permit those

 

--------------------------------------------------------------------------------


 

Options granted hereunder and specially designated under Section 5 hereof as
ISOs to qualify as incentive stock options for purposes of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

For so long as Section 16 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”), is applicable to the Company, each
member of the Independent Administrative Committee shall be a “non-employee
director” or the equivalent within the meaning of Rule 16b-3 under the Exchange
Act, and, for so long as deemed necessary or appropriate to the Board or the
Independent Administrative Committee, an “outside director” within the meaning
of Section 162 of the Code and the regulations thereunder.

 

With respect to persons subject to Section 16 of the Exchange Act (“Insiders”),
transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successor under the Exchange Act. To the extent
any provision of the Plan or action by the Independent Administrative Committee
fails to so comply, it shall be deemed to be modified so as to be in compliance
with such Rule, or, if such modification is not possible, it shall be deemed to
be null and void, to the extent permitted by law and deemed advisable by the
Independent Administrative Committee.

 

3.                                      STOCK SUBJECT TO THE PLAN

 

The total number of common shares of the Company that may be subject to Options,
Restricted Share grants and Other Rights under the Plan shall be 4,300,000
shares of the Company’s common shares (the “Common Shares”), from authorized but
unissued shares or treasury shares. The maximum number of Common Shares subject
to Options that may be granted to any Optionee in the aggregate in any calendar
year shall not exceed 100,000 shares. The number of shares stated in this
Section 3 shall be subject to adjustment in accordance with the provisions of
Section 11. Restricted Shares that fail to vest, Common Shares subject to an
Option that is not fully exercised prior to its expiration or other termination
and shares subject to Other Rights that are not delivered pursuant to such award
shall again become available for grant under the terms of the Plan. Common
Shares tendered for payment of the exercise price of an Option or satisfaction
of tax withholding obligations and Common Shares subject to a Share Appreciation
Right which are not delivered upon the full exercise of the Share Appreciation
Right will not again become available for grant under the Plan. In the event
that the Company uses the proceeds from exercises of Options under the Plan to
repurchase Common Shares in the market, any such shares so repurchased shall not
increase the number of Common Shares available for grant under the Plan.

 

4.                                      ELIGIBILITY

 

The individuals who shall be eligible to receive Option grants, Restricted Share
grants and grants of Other Rights under the Plan shall be employees, officers,
directors and other individuals who render services in connection with the
management, operation or development of the Company or a Subsidiary and who have
contributed or may be expected to contribute to the success of the Company or a
Subsidiary. ISOs shall not be granted to any individual who is not an employee
of the Company or a Subsidiary that is a corporation. The term “Optionee,” as
used in the Plan, refers to any individual to whom an Option has been granted.

 

2

--------------------------------------------------------------------------------


 

5.                                      TERMS AND CONDITIONS OF OPTIONS

 

Every Option shall be evidenced by a written Share Option Agreement in such form
as the Independent Administrative Committee shall approve from time to time,
specifying the number of Common Shares that may be purchased pursuant to the
Option, the time or times at which the Option shall become exercisable in whole
or in part, whether the Option is intended to be an ISO or an NSO and such other
terms and conditions as the Independent Administrative Committee shall approve,
and containing or incorporating by reference the following terms and conditions.

 

(a)                                 DURATION.    Each Option shall expire no
more than ten years from its date of grant; provided, however, that no ISO
granted to an employee who owns (directly or under the attribution rules of
Section 424(d) of the Code) shares possessing more than ten percent of the total
combined voting power of all classes of shares of the Company or any Subsidiary
shall expire not later than five years from its date of grant.

 

(b)                                 EXERCISE PRICE.    The exercise price of
each Option shall be specified by the Independent Administrative Committee in
its discretion; provided, however, that the exercise price shall be at least
100 percent of the Fair Market Value (as hereinafter defined) of the shares on
the date on which the Independent Administrative Committee awards the Option,
which shall be considered the date of grant of the Option for purposes of fixing
the exercise price; and provided, further, that the exercise price with respect
to an ISO granted to an employee who at the time of grant owns (directly or
under the attribution rules of Section 424(d) of the Code) stock representing
more than ten percent of the voting power of all classes of stock of the Company
or of any Subsidiary shall be at least 110 percent of the Fair Market Value of
the shares on the date of grant of the ISO. For purposes of the Plan, except as
may be otherwise explicitly provided in the Plan or in any Share Option
Agreement, the “Fair Market Value” of a Common Share at any particular date
shall be determined according to the following rules: (i) if the Common Shares
are not at the time listed or admitted to trading on a stock exchange, the Fair
Market Value shall be the closing price of a Common Share on the date in
question in the over-the-counter market, as such price is reported in a
publication of general circulation selected by the Board and regularly reporting
the price of the Common Shares in such market, including any market that is
outside of the United States; provided, however, that if the price of the Common
Shares is not so reported, the Fair Market Value shall be determined in good
faith by the Board, which may take into consideration (1) the price paid for
Common Shares in the most recent trade of a substantial number of shares known
to the Board to have occurred at arm’s length between willing and knowledgeable
investors, (2) an appraisal by an independent party or (3) any other method of
valuation undertaken in good faith by the Board, or some or all of the above as
the Board shall in its discretion elect; or (ii) if the Common Shares

 

3

--------------------------------------------------------------------------------


 

are at the time listed or admitted to trading on any stock exchange, including
any market that is outside of the United States, then the Fair Market Value
shall be the closing sale price of the Common Shares on the date in question on
the principal exchange on which the Common Shares are then listed or admitted to
trading. If no reported sale of Common Stock takes place on the date in question
on the principal exchange, then the most recent previous reported closing sale
price (or, in the Board’s discretion, the reported closing asked price) of the
Common Shares on such date on the principal exchange shall be determinative of
Fair Market Value.

 

(c)                                  METHOD OF EXERCISE.    To the extent that
it has become exercisable under the terms of the Share Option Agreement, an
Option may be exercised from time to time by notice acceptable to the Chief
Executive Officer of the Company, or his delegate, stating the number of shares
with respect to which the Option is being exercised and accompanied by payment
of the exercise price in cash or check payable to the Company or, if the Share
Option Agreement so provides, other payment or deemed payment described in this
Section 5(c). Such notice shall be delivered in person to the Chief Executive
Officer of the Company, or his delegate, or shall be sent by registered mail,
return receipt requested, to the Chief Executive Officer of the Company, or his
delegate, in which case delivery shall be deemed made on the date such notice is
deposited in the mail.

 

Alternatively, payment of the exercise price may be made:

 

(i).                                  In whole or in part in Common Shares
already owned by the Optionee or to be received upon exercise of the
Option; provided, however, that such shares are fully vested and free of all
liens, claims and encumbrances of any kind; and provided, further, that the
Optionee may not make payment in Common Shares that he acquired upon the earlier
exercise of any ISO (or other “incentive stock option”), unless he has held the
shares for at least two years after the date the ISO was granted and at least
one year after the date the ISO was exercised. If payment is made in whole or in
part in Common Shares, then the Optionee shall deliver to the Company share
certificates or other evidence of legal and beneficial ownership registered in
his name representing a number of Common Shares legally and beneficially owned
by him, fully vested and free of all liens, claims and encumbrances of every
kind and having a Fair Market Value on the date of delivery that is not greater
than the exercise price, such share certificates or other evidence of legal and
beneficial ownership to be duly endorsed, or accompanied by stock powers duly
endorsed, by the record holder of the Common Shares being delivered. If the
exercise price exceeds the Fair Market Value of the shares so delivered, the
Optionee shall also deliver cash or a check payable to the order of the Company
in an amount equal to the amount of that excess or, if the Share Option
Agreement so provides, his promissory note as described in paragraph (2) of this
Section 5(c); or

 

4

--------------------------------------------------------------------------------


 

(ii).                               By payment of the exercise price in whole or
in part by delivery of the Optionee’s recourse promissory note, in a form
specified by the Company, secured by the Common Shares acquired upon exercise of
the Option and such other security as the Independent Administrative Committee
may require; provided that this method of payment of the exercise price shall
not be available to the extent that such method of exercise is prohibited by
Section 402 of the Sarbanes-Oxley Act of 2002 (generally prohibiting public
companies from making loans to or extending credit to directors and executive
officers).

 

At the time specified in an Optionee’s notice of exercise, the Company shall,
without issue or transfer tax to the Optionee, deliver to the Optionee at the
main office of the Company, or such other place as shall be mutually acceptable,
a certificate for the Common Shares or other evidence of legal and beneficial
ownership as to which such Optionee’s Option is exercised. If the Optionee fails
to pay for or to accept delivery of all or any part of the number of Common
Shares specified in the Optionee’s notice upon tender of delivery thereof, the
Optionee’s right to exercise the Option with respect to those shares shall be
terminated, unless the Company otherwise agrees.

 

(d)                                 EXERCISABILITY.    An Option may be
exercised so long as it is outstanding from time to time in whole or in part, to
the extent and subject to the terms and conditions that the Independent
Administrative Committee in its discretion may provide in the Share Option
Agreement. Such terms and conditions shall include provisions for exercise
within twelve (12) months after the Optionee’s death or disability (within the
meaning of Section 22(e)(3) of the Code), provided that no Option shall be
exercisable after the expiration of the period described in paragraph (a) above.
Except as the Independent Administrative Committee in its discretion may
otherwise provide in the Share Option Agreement, an Option shall cease to be
exercisable upon the expiration of ninety (90) days following the termination of
the Optionee’s employment with, or the Optionee’s other provision of services
to, the Company or a Subsidiary (or such later date as may be established at
grant or at a later date by the Independent Administrative Committee), subject
to paragraph (a) above and Section 11 hereof.

 

(e)                                  NOTICE OF ISO STOCK DISPOSITION.    The
Optionee must notify the Company promptly in the event that he sells, transfers,
exchanges or otherwise disposes of any Common Shares issued upon exercise of an
ISO before the later of (i) the second anniversary of the date of grant of the
ISO and (ii) the first anniversary of the date the shares were issued upon the
exercise of the ISO.

 

(f)                                   NO RIGHTS AS SHAREHOLDER.    An Optionee
shall have no rights as a shareholder with respect to any shares covered by an
Option until the date of issuance of a share certificate or other evidence of
legal and beneficial ownership to him for the shares. No adjustment shall be
made for dividends or other rights for which the record date is earlier than the
date the share certificate or other evidence of legal and beneficial ownership
is issued, other than as required or permitted pursuant to Section 11.

 

5

--------------------------------------------------------------------------------


 

(g)                                  TRANSFERABILITY OF OPTIONS.    Options
shall not be transferable by the Optionee otherwise than by will or under the
laws of descent and distribution, and shall be exercisable during the Optionee’s
lifetime only by the Optionee, except that the Independent Administrative
Committee may specify in a Share Option Agreement that pertains to an NSO that
the Optionee may transfer such NSO to a member of the Immediate Family (as
hereinafter defined) of the Optionee, to a trust solely for the benefit of the
Optionee and the Optionee’s Immediate Family, or to a partnership or limited
liability company whose only partners or members are the Optionee and members of
the Optionee’s Immediate Family. “Immediate Family” shall mean, with respect to
any Optionee, such Optionee’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

 

(h)                                 NO OPTION OR SHARE APPRECIATION RIGHT
RE-PRICING.    Without limitation of the authority set forth in Section 3 or
Section 11 hereof, no Option (or SAR (as defined below)) shall have its exercise
or strike price lowered nor shall any Option or SAR be settled, cancelled,
forfeited, exchanged or surrendered in exchange or otherwise in consideration
for a new Option or SAR with an exercise or strike price that is less than that
of such settled, cancelled, forfeited, exchanged or surrendered Option or SAR
(or in exchange for cash or another type of award or consideration), unless the
shareholders of the Company shall have approved of such transaction.

 

6.                                      SHARE APPRECIATION RIGHTS

 

The Independent Administrative Committee may grant Share Appreciation Rights
(“SARs”) in respect of such number of Common Shares subject to the Plan as it
shall determine, in its discretion, and may grant SARs either separately or in
connection with Options, as described in the following sentence. SARs granted in
connection with an Option may be exercised only to the extent of the surrender
of the related Option, and, to the extent of the exercise of the related Option,
the SAR shall terminate. Common Shares covered by an Option that terminates upon
the exercise of a related SAR shall cease to be available under the Plan. The
terms and conditions of a SAR related to an Option shall be contained in the
Share Option Agreement, and the terms of a SAR not related to any Option shall
be contained in a SAR Agreement.

 

Upon exercise of a SAR, the Optionee shall be entitled to receive from the
Company an amount equal to the excess of the Fair Market Value, on the exercise
date, of the number of shares of Common Stock as to which the SAR is exercised,
over the exercise price for those shares under a related Option or, if there is
no related Option, over the base value stated in the SAR Agreement. Any amount
payable by the Company upon exercise of a SAR shall be paid in the form of cash
or other property (including Common Shares), as provided in the Share Option
Agreement or SAR Agreement governing the SAR.

 

6

--------------------------------------------------------------------------------


 

7.                                      RESTRICTED SHARES

 

The Independent Administrative Committee may grant or award Restricted Shares in
respect of such number of Common Shares, and subject to such terms or
conditions, as it shall determine and specify in a Restricted Share Agreement,
and may provide in a Share Option Agreement for an Option to be exercisable for
Restricted Shares.

 

A holder of Restricted Shares shall have all of the rights of a shareholder of
the Company, including the right to vote the shares and the right to receive any
cash dividends, unless the Independent Administrative Committee shall otherwise
determine. Unless a grantee’s Restricted Share Agreement provides to the
contrary, unvested Restricted Shares granted under the Plan shall not be
transferred without the written consent of the Board. In addition, at the time
of termination for any reason of a grantee’s employment or other service
relationship with the Company or a Subsidiary, the Company shall have the right,
in the case of unvested Restricted Shares, (1) to cause the forfeiture of such
shares for no consideration (2) to purchase all or any of such shares at a price
equal to the lower of (a) the price paid to the Company for such shares or
(b) the Fair Market Value of such shares at the time of repurchase, (3) to waive
vesting requirements, (4) to permit continued vesting based on such criteria as
the Independent Administrative Committee shall determine or (5) to provide for
such other treatment as the Independent Administrative Committee shall determine
and set forth in the applicable agreement. Nothing in the Plan shall be
construed to give any person the right to require the Company to purchase any
Common Shares granted as Restricted Shares.

 

Share certificates, if any, representing Restricted Shares shall be imprinted
with a legend to the effect that the shares represented may not be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of except in
accordance with the terms of the Restricted Share Agreement and, if the
Independent Administrative Committee so determines, the holder may be required
to deposit the share certificates or other evidence of legal and beneficial
ownership with the President, Treasurer, Secretary or other officer of the
Company or with an escrow agent designated by the Independent Administrative
Committee, together with a stock power or other instrument of transfer
appropriately endorsed in blank. In the event that the Restricted Shares are not
represented by a share certificate, the Company shall direct the Company’s
registrar and transfer agent to make an appropriate notation of the restrictions
on transfer to which the Restricted Shares are subject in the stock books and
records of the Company.

 

8.                                      OTHER RIGHTS

 

Subject to the provisions of the Plan, the Independent Administrative Committee
shall have sole and complete authority to determine the individuals to whom and
the time or times at which such Other Rights shall be granted. Each Participant
who is granted an Other Right shall receive an award agreement, containing such
terms and conditions as the Independent Administrative Committee shall
determine, in its sole discretion, which agreement shall set forth, among other
things, the number of Common Shares to be granted pursuant to such Other Rights,
or the manner in which such Other Rights shall be settled (e.g., in Common
Shares, cash or other property), or the conditions, if any, to the vesting
and/or payment or settlement of such Other Rights (which may include, but not be
limited to, achievement of performance criteria) and all

 

7

--------------------------------------------------------------------------------


 

other terms and conditions of such Other Rights. The Independent Administrative
Committee may make awards of Other Rights consisting of unrestricted Common
Shares to such individuals and in such amounts as the Independent Administrative
Committee may determine (subject to Section 13(d)). To the extent that an Other
Award is granted with a vesting condition based upon the attainment of
performance criteria, any dividends payable with respect to the Common Shares
subject to the award (or dividend equivalents awarded with respect to such
award) shall be subject to the same performance criteria as are applicable to
the award to which the dividend or dividend equivalent relate and shall be paid
or forfeited, as the case may be, based on the attainment, or failure to attain,
the applicable performance criteria.

 

9.                                      METHOD OF GRANTING OPTIONS, RESTRICTED
SHARES AND OTHER RIGHTS

 

The grant of Options, Restricted Shares and Other Rights shall be made by action
of the Board or the Independent Administrative Committee, at a meeting at which
a quorum of its members is present, or by written consent of its
members; provided, however, that if an individual to whom a grant has been made
fails to execute and deliver to the Independent Administrative Committee a Share
Option Agreement, Restricted Share Agreement or SAR Agreement (or an agreement
evidencing an Other Right) within thirty (30) days after it is submitted to him,
the Option, Restricted Shares or SAR granted under the applicable agreement
shall be voidable by the Company at its election, without further notice to the
grantee.

 

10.                               REQUIREMENTS OF LAW

 

The Company shall not be required to transfer Restricted Shares or to sell or
issue any Common Shares upon the exercise of any Option or the exercise or
vesting of an award of Other Rights (as applicable) if the issuance of such
restricted Shares or Common Shares will result in a violation by the recipient
or the Company of any provisions of any law, statute or regulation of any
governmental authority. Specifically, in connection with the Securities Act of
1933, as amended from time to time (the “Securities Act”), upon the transfer of
Restricted Shares or the exercise of any Option or the exercise or vesting of an
award of Other Rights (as applicable), the Company shall not be required to
issue Restricted Shares or Common Shares, as the case may be, unless the
Independent Administrative Committee has received evidence satisfactory to it to
the effect that the holder of the Restricted Shares or the Option will not
transfer such shares except pursuant to a registration statement in effect under
the Securities Act or unless an opinion of counsel satisfactory to the Company
has been received by the Company to the effect that registration is not
required. Any determination in this connection by the Independent Administrative
Committee shall be conclusive. The Company shall not be obligated to take any
other affirmative action in order to cause the transfer of Restricted Shares or
the exercise of an Option or the delivery of shares with respect to the exercise
or vesting of an award of Other Rights (as applicable) to comply with any law or
regulations of any governmental authority, including, without limitation, the
Securities Act or applicable state securities laws.

 

8

--------------------------------------------------------------------------------


 

11.                               CHANGES IN CAPITAL STRUCTURE

 

In the event that the outstanding Common Shares are hereafter changed for a
different number or kind of shares or other securities of the Company, by reason
of a reorganization, recapitalization, exchange of shares, share split,
combination of shares or dividend payable in shares or other securities or
similar corporate event, the Independent Administrative Committee shall have the
right and discretion to make a corresponding adjustment in the number and kind
of shares or other securities covered by outstanding Options and Other Rights
and for which Options, Restricted Shares and Other Rights may be granted under
the Plan. Any such adjustment in outstanding Options (and, if applicable, Other
Rights) shall be made without change in the total price applicable to the
unexercised portion of the Option (or Other Right, if applicable), but the price
per share specified in the applicable award agreement shall be correspondingly
adjusted; provided, however, that no adjustment shall be made with respect to an
ISO that would constitute a modification as defined in Section 424 of the Code
which would cause the Option to fail to constitute an ISO without the consent of
the holder. Any such adjustment made by the Independent Administrative Committee
shall be conclusive and binding upon all affected persons, including the Company
and all Optionees and holders of Other Rights.

 

If while unexercised Options or Other Rights remain outstanding under the Plan
the Company merges or consolidates with a wholly-owned subsidiary for the
purpose of incorporating itself, including under the laws of another
jurisdiction, the Optionees or holders of Other Rights will be entitled to
acquire shares of common stock of the incorporated Company upon the same terms
and conditions as were in effect immediately prior to such reincorporation
(unless such incorporation involves a change in the number of shares or the
capitalization of the Company, in which case proportional adjustments shall be
made as provided above) and the Plan, unless otherwise rescinded by the Board,
will remain the Plan of the incorporated Company.

 

Except as otherwise provided in the preceding paragraph, if the Company or a
Subsidiary is merged or consolidated with another corporation, whether or not
the Company is the surviving entity, or if the Company is liquidated or sells or
otherwise disposes of all or substantially all of its assets to another entity
while unexercised or unvested Options, Restricted Shares or Other Rights remain
outstanding under the Plan, or if other circumstances occur in which the
Independent Administrative Committee in its sole and absolute discretion deems
it appropriate for the provisions of this paragraph to apply (in each case, an
“Applicable Event”), then: (a) in the discretion of the Independent
Administrative Committee, each holder of an outstanding Option or Other Right
shall be entitled, upon exercise of the Option (or exercise or vesting of the
Other Right), to receive in lieu of Common Shares, such stock or other
securities or property as he would have received had he exercised or vested in
the Option or Other Right immediately prior to the Applicable Event; or (b) the
Independent Administrative Committee may, in its sole and absolute discretion,
waive, generally or in one or more specific cases, any limitations imposed on
exercise or vesting (including without limitation a change in any existing
vesting schedule) so that, in the case of awards subject to exercise, some or
all Options or Other Rights from and after a date prior to the effective date of
such Applicable Event, specified by the Independent Administrative Committee, in
its sole and absolute discretion, shall be exercisable; or (c) the Independent
Administrative Committee may, in its sole and absolute discretion, cancel
outstanding and unexercised Options and Other Rights as of the effective date of
any such Applicable Event; or (d) the Independent Administrative Committee may,
in its sole discretion, convert some or all Options or Other Rights into Options
or Other Rights with respect to the

 

9

--------------------------------------------------------------------------------


 

stock or other securities of the surviving corporation pursuant to an Applicable
Event; or (e) the Independent Administrative Committee may, in its sole and
absolute discretion, assume the outstanding and unexercised options to purchase
stock or other securities of any corporation and convert such options into
Options to purchase Common Stock, whether pursuant to this Plan or not, pursuant
to an Applicable Event; provided, however, that notice of any cancellation
pursuant to clause (c) shall be given to each holder of an Option or Exercisable
Other Right not less than ten business days preceding the effective date of such
Applicable Event; and provided, further, that the Independent Administrative
Committee may, in its sole and absolute discretion waive, generally or in one or
more specific instances, any limitations imposed on exercise (including a change
in any existing exercise schedule) with respect to any Option or exercisable
Other Right so that such Option shall be exercisable in full or in part, as the
Independent Administrative Committee may, in its sole and absolute discretion,
determine, during such ten business day period. Notwithstanding the foregoing,
immediately upon the occurrence of a “Change in Control” or “Termination Event”
(as each is defined on Exhibit A hereto) all awards issued and outstanding under
the Plan shall become fully vested and exercisable (as the case may be), whether
or not the holder of the award experiences a termination of employment or
service in connection with the Change in Control.

 

Except as expressly provided to the contrary in this Section 11, the issuance by
the Company of Common Shares or other equity securities of any class for cash or
property or for services, either upon direct sale or upon the exercise of rights
or warrants, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect the number,
class or price of Common Shares then subject to outstanding Options or Other
Rights.

 

12.                               FORFEITURE FOR DISHONESTY, VIOLATION OF
AGREEMENTS OR TERMINATION FOR CAUSE

 

Notwithstanding any provision of the Plan to the contrary (other than
Section 13(c), which this Section 12 shall be subject to), if the Independent
Administrative Committee determines, after full consideration of the facts,
that:

 

(a)                                 the Optionee (or holder of Restricted Shares
or Other Rights) has been engaged in fraud, embezzlement or theft in the course
of his employment by or involvement with the Company or a Subsidiary, has made
unauthorized disclosure of trade secrets or other proprietary information of the
Company or a Subsidiary or of a third party who has entrusted such information
to the Company or a Subsidiary, or has been convicted of a felony, or crime
involving moral turpitude or any other crime which reflects negatively upon the
Company; or

 

(b)                                 the Optionee (or holder of Restricted Shares
or Other Rights) has violated the terms of any employment, noncompetition,
nonsolicitation, confidentiality, nondisclosure or other similar agreement with
the Company to which he is a party; or

 

(c)                                  the employment or involvement with the
Company or a Subsidiary of the Optionee (or holder of Restricted Shares or Other
Rights) was terminated for

 

10

--------------------------------------------------------------------------------


 

“cause,” as defined in any employment agreement with the Optionee (or holder of
Restricted Shares or Other Rights), if applicable, or if there is no such
agreement, as determined by the Independent Administrative Committee, which may
determine that “cause” includes among other matters the willful failure or
refusal of the Optionee (or holder of Restricted Shares or Other Rights) to
perform and carry out his assigned duties and responsibilities diligently and in
a manner satisfactory to the Independent Administrative Committee; then the
Optionee’s right to exercise an Option shall terminate as of the date of such
act (in the case of (a) or (b)) or such termination (in the case of (c)), the
Optionee shall forfeit all unexercised Options (or the holder shall forfeit all
unvested Restricted Shares or unvested Other Rights) and the Company shall have
the right to repurchase all or any part of the Common Shares acquired by the
Optionee upon any previous exercise of any Option (or any previous acquisition
by the holder of Restricted Shares or Other Rights, whether then vested or
unvested), at a price equal to the lower of (a) the amount paid to the Company
upon such exercise or acquisition (or to cause such shares to be forfeited
without consideration if no amount was paid), or (b) the Fair Market Value of
such shares at the time of repurchase. If an Optionee whose behavior the Company
asserts falls within the provisions of the clauses above has exercised or
attempts to exercise an Option prior to consideration of the application of this
Section 12 or prior to a decision of the Independent Administrative Committee,
the Company shall not be required to recognize such exercise until the
Independent Administrative Committee has made its decision and, in the event any
exercise shall have taken place, it shall be of no force and effect (and shall
be void AB INITIO) if the Independent Administrative Committee makes an adverse
determination; provided, however, that if the Independent Administrative
Committee finds in favor of the Optionee then the Optionee will be deemed to
have exercised the Option retroactively as of the date he originally gave notice
of his attempt to exercise or actual exercise, as the case may be. The decision
of the Independent Administrative Committee as to the cause of an Optionee’s (or
holder of Restricted Shares or Other Rights) discharge and the damage done to
the Company shall be final, binding and conclusive. No decision of the
Independent Administrative Committee, however, shall affect in any manner the
finality of the discharge of such Optionee (or holder of Restricted Shares or
Other Rights) by the Company. For purposes of this Section 12, reference to the
Company shall include any Subsidiary.

 

13.                               MISCELLANEOUS

 

(a)                                 NO GUARANTEE OF EMPLOYMENT OR OTHER SERVICE
RELATIONSHIP. Neither the Plan nor any Share Option Agreement, Restricted Share
Agreement or SAR Agreement shall give an employee the right to continue in the
employment of the Company or a Subsidiary or give the Company or a Subsidiary
the right to require an employee to continue in employment. Neither the Plan nor
any Share Option Agreement, Restricted Share Agreement or other agreement
hereunder shall give a director or other service provider the right to continue
to perform services for the Company or a Subsidiary or give the Company or a
Subsidiary the right to require the director or service provider to continue to
perform services.

 

 

11

--------------------------------------------------------------------------------


 

(b)                                 TAX WITHHOLDING.    To the extent required
by law, the Company shall withhold or cause to be withheld income and other
taxes with respect to any income recognized by a grantee by reason of the
exercise or vesting of an Option or Restricted Shares, or payments with respect
to Other Rights, and as a condition to the receipt of any Option, Restricted
Share or Other Rights the grantee shall agree that if the amount payable to him
by the Company and any Subsidiary in the ordinary course is insufficient to pay
such taxes, then he shall upon the request of the Company pay to the Company an
amount sufficient to satisfy its tax withholding obligations.

 

Without limiting the foregoing, the Independent Administrative Committee may in
its discretion permit any grantee’s withholding obligation to be paid in whole
or in part in the form of Common Shares by withholding from the shares to be
issued or by accepting delivery from the grantee of shares already owned by him.
The Fair Market Value of the shares for such purposes shall be determined as set
forth in Section 5(b). An Optionee may not make any such payment in the form of
Common Shares acquired upon the exercise of an ISO until the shares have been
held by him for at least two years after the date the ISO was granted and at
least one year after the date the ISO was exercised. If payment of withholding
taxes is made in whole or in part in Common Shares, the grantee shall deliver to
the Company share certificates registered in his name or other evidence of legal
and beneficial ownership of Common Shares owned by him, fully vested and free of
all liens, claims and encumbrances of every kind, duly endorsed or accompanied
by stock powers duly endorsed by the record holder of the shares represented by
such share certificates. If the grantee is subject to Section 16(a) of the
Exchange Act, his ability to pay his withholding obligation in the form of
Common Shares shall be subject to such additional restrictions as may be
necessary to avoid any transaction that might give rise to liability under
Section 16(b) of the Exchange Act.

 

(c)                                  RECOUPMENT POLICY.    If (1) the Company is
required to prepare an accounting restatement due to the material non-compliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws and (2) a recipient of an award under the
Plan knowingly engaged in such misconduct then the Independent Administrative
Committee may determine in its discretion that absent such non-compliance a
lesser award would have been awarded under the Plan or that a lesser amount
would have been realized with respect to an award or awards under the Plan. In
the event that the Independent Administrative Committee makes such a
determination, the Independent Administrative Committee may cause, in its
discretion, any such award granted under the Plan to such a recipient which is
unvested or unexercised to be reduced or eliminated and may require any such
participant who has exercised or become vested in such an award to repay all or
a portion of such award to the Company. Any determination of the Independent
Administrative Committee hereunder shall be conclusive and binding on the
Company and the applicable award recipient. The determination of the Independent
Administrative Committee need not be uniform with respect to award recipients.
Each recipient of an award under the

 

12

--------------------------------------------------------------------------------


 

Plan shall conclusively be deemed to have consented to the authority of the
Independent Administrative Committee hereunder. The provisions of this
Section 13(c) and those of Section 12 shall be of no force or effect from and
after the occurrence of a Change in Control or a Termination Event or upon such
additional events as the Independent Administrative Committee may specify.

 

(d)                                 CERTAIN VESTING RULES.    Unless otherwise
determined by the Independent Administrative Committee in its discretion, (1) if
the vesting condition for any award made to a participant who is an employee of
the Company or a Subsidiary is based solely upon continued employment for a
period of time, such vesting period shall not be less than 36 months for the
vesting of the entire Award (provided that ratable portions of each such award
may vest periodically during such 36 month period) and (2) if the vesting
condition for any award made to a participant who is not an employee of the
Company or a Subsidiary is based solely upon continued service for a period of
time, such vesting period shall not be less than 12 months for the vesting of
the entire award. The minimum vesting requirement set forth in the preceding
sentence shall not apply to awards under the Plan to a non-employee member of
the Board. The provisions of this Section 13(d) shall not be construed to limit
the provisions of Section 11 or to limit the ability of the Independent
Administrative Committee to accelerate awards upon a termination of a
participant’s employment (which the Independent Administrative Committee may do
in its discretion).

 

(e)                                  USE OF PROCEEDS.    The proceeds from the
sale of shares pursuant to Options shall constitute general funds of the
Company.

 

(f)                                   CONSTRUCTION.    All masculine pronouns
used in this Plan shall include both sexes; the singular shall include the
plural and the plural the singular unless the context otherwise requires. The
titles of the sections of the Plan are included for convenience only and shall
not be construed as modifying or affecting their provisions. All other
provisions of this Plan notwithstanding, this Plan shall be administered and
construed so as to avoid any person who receives an Option or Other Right
incurring any adverse tax consequences under Code Section 409A. The Independent
Administrative Committee may suspend or amend the application of any provision
of the Plan which could, in the sole determination of the Board of Directors,
result in an adverse tax consequence to any person under Code Section 409A.

 

(g)                                  GOVERNING LAW.    This Plan shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the principles of conflict of laws.

 

13

--------------------------------------------------------------------------------


 

14.                               EFFECTIVE DATE, DURATION, AMENDMENT AND
TERMINATION OF PLAN

 

The Plan shall be effective as of May 19, 2016 (the “Effective Date”), subject
to the approval of the Company’s shareholders. The Independent Administrative
Committee may grant Options, Restricted Shares or Other Rights under the Plan
from time to time until the close of business on May 19, 2026. The Board may at
any time amend the Plan; provided, however, that without approval of the
Company’s shareholders there shall be no: (a) change in the number of Common
Shares that may be issued under the Plan, except by operation of the provisions
of Section 11, either to any one grantee or in the aggregate; (b) change in the
class of persons eligible to receive Options, Restricted Shares or Other Rights;
or (c) other change in the Plan that requires shareholder approval under
applicable law. No amendment shall adversely affect outstanding Options (or
Restricted Shares or Other Rights) without the consent of the Optionee (or
holder of Restricted Shares or Other Rights). The Plan may be terminated at any
time by action of the Board, but any such termination will not terminate any
Option, Restricted Shares or Other Rights then outstanding without the consent
of the Optionee or the holder of such Restricted Shares or Other Rights.

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

A “Change in Control” shall be deemed to have occurred if any of the events set
forth in any one of the following paragraphs shall have occurred:

 

(a)                                 any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 50% or
more of either the then outstanding common shares of the Company or the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in paragraph (c)(i) below;

 

(b)                                 the following individuals cease for any
reason to constitute a majority of the number of Directors then serving:
individuals who, on the date of the Agreement, constitute the Board and any new
Director (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of Directors) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Directors then in office who either were Directors on the date of the
Agreement or whose appointment, election or nomination for election was
previously so approved or recommended;

 

(c)                                  there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other entity, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

 

--------------------------------------------------------------------------------


 

A “Termination Event” shall occur if The RMR Group LLC (or any entity controlled
by, under common control with or controlling the RMR Group LLC) ceases to be the
manager or shared services provider to the Company.

 

For purposes of the definitions set forth on this Exhibit A, the following
definitions shall apply, with capitalized terms used but not defined in this
Exhibit A having the meaning set forth in the Plan:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 

“Director” is a member of the Board.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

A-2

--------------------------------------------------------------------------------